Citation Nr: 1708343	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to August 9, 2012, and in excess of 20 percent from August 9, 2012, for status post L4-5 and L5-S1 laminectomy and discectomy and degenerative change at L5-S1 with loss of disc space height.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1982 to December 2007. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that assigned a 10 percent rating for a lumbar spine disability, after granting service connection for the same.  In March 2012, the Board remanded this case for further development. 

In May 2012, the Veteran confirmed that he no longer desired a Board hearing.  See VA 21-0820 Report of General Information.  As a result, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e) (2016).

In a July 2014 rating decision, the RO granted a separate 10 percent rating for radiculopathy of the right lower extremity as secondary to the spinal disability.  Neither the Veteran nor his representative has expressed disagreement with or presented argument concerning the evaluation assigned the radiculopathy.  Consequently, the Board will not further address the matter.  

In an August 2014 supplemental statement of the case, the RO increased the rating for the lumbar spine disability to 20 percent with an effective date of August 9, 2012.  In March 2016, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  Prior to August 9, 2012, the Veteran's status post L4-5 and L5-S1 laminectomy and discectomy and degenerative change at L5-S1 with loss of disc space height had not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From August 9, 2012, the Veteran's status post L4-5 and L5-S1 laminectomy and discectomy and degenerative change at L5-S1 with loss of disc space height has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to August 9, 2012, for status post L4-5 and L5-S1 laminectomy and discectomy and degenerative change at L5-S1 with loss of disc space height have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5243 (2016).  

2.  The criteria for a disability rating in excess of 20 percent from August 9, 2012, for status post L4-5 and L5-S1 laminectomy and discectomy and degenerative change at L5-S1 with loss of disc space height have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this case, the Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with an examination to determine the nature and severity of his lumbar spine disability in December 2007.  VA provided the Veteran with examinations to determine the nature and severity of his disability in August 2012 and July 2016.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

In a February 2017 statement, the Veteran's representative relayed the Veteran's desire to have his case remanded pursuant to 38 C.F.R. § 19.9 (2016).  However, the representative did not provide any basis for a remand and the record reveals no need for a remand.  Thus, the Board will proceed with the adjudication of the case.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

The Veteran's status post L4-5 and L5-S1 laminectomy and discectomy and degenerative change at L5-S1 with loss of disc space height has been rated under Diagnostic Code 5243 for intervertebral disc syndrome.  38 C.F.R. § 4.71a (2016).  Effective January 1, 2008, to August 9, 2012, the disability has been rated at 10 percent.  From August 9, 2012, the disability has been rated at 20 percent.

The following ratings are available under the General Rating Formula for Diseases and Injuries of the Spine: 

100 percent for unfavorable ankylosis of the entire spine; 
50 percent for unfavorable ankylosis of the entire thoracolumbar spine; 
40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and 
20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

38 C.F.R. § 4.71a (2016).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a (2016).  

Prior to August 9, 2012, the Veteran's disability had been manifested by stiffness, weakness, and pain with slight limitation of forward flexion.  

At the December 2007 VA examination, the Veteran reported stiffness, weakness, and pain in the low back.  He noted aching associated with stiffness and pain which he described as 7/10 in severity, elicited by physical activity, and relieved by rest and stretching.  He denied any incapacitating episodes in the past year.  He reported that he can do all of the activities of daily living such as brush his teeth, cook, walk, shower, climb stairs, shop, vacuum, dress himself, garden, drive a car, take out the trash, and push a lawnmower.  He noted that in general he can sustain heavy physical activities without immediate distress.  

Examination revealed a normal posture and gait and the Veteran did not use any assistive devices for ambulation.  There was a well-healed 9 cm by 0.1 cm scar in the lumbosacral region that was barely visible and showed no sign of complications.  There was no muscle spasm or tenderness.  Range of motion testing revealed forward flexion to 80 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  Pain, weakness, lack of endurance, fatigue, and incoordination did not further impact range of motion after repetitive use.  The examiner stated that review of the history and physical examination does not identify intervertebral disk syndrome as evident by bowel, bladder, or erectile dysfunction.  Examination of the lower extremities revealed normal motor and sensory function and normal reflexes.  X-rays were normal except for degenerative change at L5-S1 with loss of disc space height.  The diagnosis was status post traumatic injury and surgery to the lumbosacral spine, well-healed surgical scar without complications or disfigurement, and mild restriction in range of motion.

VA medical records show complaints of low back pain and stiffness in the morning that improved throughout the day and conservative treatment with heat, stretches, and exercise.  Of note, June 2009 and August 2010 records show normal range of motion of the back.  

Given the above, even considering functional loss due to pain and other factors, the Veteran's lumbar spine disability had not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record does not support such findings.  On range of motion testing at the VA examination, only forward flexion was slightly reduced at 80 degrees, and there was no additional loss of function or range of motion after three repetitions.  VA treatment records show normal range of motion.  Thus, the Board finds that a higher evaluation is not warranted based on limitation of motion.

There is also no evidence that the Veteran's disability resulted in incapacitating episodes having a total duration of at least 2 weeks during any 12-month period during this time period.  The Veteran denied having incapacitating episodes at the VA examination and the other medical evidence of record does not show any such episodes.  Thus, a higher rating based on incapacitating episodes is not warranted.

Lastly, the Veteran's lumbar spine disability had not resulted in any neurological manifestations requiring a separate rating.  Of note, the medical evidence of record does not reflect any complaints or findings of neurological manifestations in the left lower extremity due to his lumbar spine disability.  As indicated earlier, the right lower extremity will not be addressed in this decision.

From August 9, 2012, the Veteran's disability has been manifested by pain and stiffness with some limitation of motion of all ranges of motion.  

At the August 2012 VA examination, the Veteran reported low back pain and stiffness and radicular pain into the right thigh.  He reported having flare-ups 3 to 4 times per month that last 1 to 3 days.  

Examination revealed forward flexion to 65 degrees with pain starting at 30 degrees, extension to 10 degrees with pain starting at 5 degrees, right and left lateral flexion to 15 degrees with pain starting at 5 degrees, and right and left lateral rotation to 25 degrees with pain starting at 15 degrees.  Repetitive use testing revealed forward flexion to 55 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 25 degrees.  The examiner indicated that the contributing factors of the additional limitation of range of motion and functional loss and/or functional impairment after repetitive use were less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  Examination of the left lower extremity revealed normal muscle strength, deep tendon reflexes, and sensation to light touch.  The examiner indicated that there was no radicular pain or any other signs or symptoms due to radiculopathy affecting the left lower extremity.  The examiner noted that there were no episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner noted that the Veteran occasionally used a brace as a normal mode of locomotion, but the examiner did not specify that it was for the back.  The examiner noted that the Veteran has not lost any days of work during the last 12 months but has had to curtail his duties on an almost daily basis to include lifting nothing heavier than 20 pounds and not remaining on his feet for more than 10 to 20 minutes.  The examiner also noted that the Veteran has removed running from his personal fitness program and focuses on stretching and flexibility training.  The examiner commented that, given that the Veteran has spent countless hours arching his back as a parachutist and jumpmaster, his range of motion may offer an overly optimistic view of the extent of his lumbar pathology.

At the July 2016 VA examination, the Veteran reported moderate low back stiffness for 30 minutes in the morning followed by mild stiffness throughout the day with flare-ups of moderate stiffness after sitting for a long time or driving the school bus, usually twice per day.  He also reported being unable to stand for more than 5 to 10 minutes or lift more than 40 to 50 pounds.  

Examination revealed forward flexion to 60 degrees, extension to 5 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 15 degrees, with pain during all ranges of motion except for lateral flexion.  The examiner indicated that there was no additional loss of function or range of motion after three repetitions.  However, the examiner indicated that pain would significantly limit functional ability with repeated use over a period of time and provided these range of motion findings: forward flexion to 60 degrees, extension to 5 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees.  There was localized tenderness but no muscle spasm or guarding.  The examiner noted that the back disability results in interference with sitting and standing.  Examination of the left lower extremity revealed normal muscle strength, deep tendon reflexes, and sensation to light touch.  The examiner indicated that there was no radicular pain or any other signs or symptoms due to radiculopathy affecting the left lower extremity.  The examiner noted that there were no incapacitating episodes in the past 12 months.  The examiner noted that the Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner indicated that there was a surgical scar but it was not painful or unstable, or have a total area equal to or greater than 39 square cm.  The examiner commented that the Veteran's back condition may impact his ability to perform activities such as heavy lifting, pushing, pulling, and prolonged walking or standing.

VA medical records continue to show complaints of low back pain and stiffness in the morning that improved throughout the day and conservative treatment with heat, stretches, and exercise.  

Given the above, even considering functional loss due to pain and other factors, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The evidence of record does not support such findings.  The August 2012 examination revealed forward flexion to 65 degrees that decreased to 55 degrees after repetitive use testing.  While the Veteran had pain starting at 30 degrees of forward flexion during initial range of motion testing, he was able to continue to flex to 65 degrees and repetitive use testing resulted in only 10 degrees of additional loss.  The July 2016 examination revealed forward flexion to 60 degrees which did not decrease after repetitive use testing or repeated use over time.  Thus, the Board finds that a higher evaluation is not warranted based on limitation of motion.

While the August 2012 examiner commented that the Veteran's range of motion may not be representative of the extent of his lumbar pathology, the examiner did not provide any other indicators of disability.  Thus, the Board is left with the Veteran's complaints of pain and stiffness, and range of motion findings.

There is also no evidence that the Veteran's disability has resulted in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12-month period during this time period.  The Veteran denied having incapacitating episodes at both of the VA examinations and the other medical evidence of record does not show any such episodes.  Thus, a higher rating based on incapacitating episodes is not warranted.

Lastly, the Board notes that the Veteran's lumbar spine disability has not resulted in any neurological manifestations requiring a separate rating.  The Board again notes that the medical evidence of record does not reflect any complaints or findings of neurological manifestations in the left lower extremity due to his lumbar spine disability.  

In conclusion, a higher rating for status post L4-5 and L5-S1 laminectomy and discectomy and degenerative change at L5-S1 with loss of disc space height is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected lumbar spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptomatology is pain and stiffness and the resulting functional impairment, to include limitation of motion, which is contemplated by the schedular criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected lumbar spine disability.  The July 2016 examination shows that he continues to work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial disability rating in excess of 10 percent prior to August 9, 2012, and in excess of 20 percent from August 9, 2012, for status post L4-5 and L5-S1 laminectomy and discectomy and degenerative change at L5-S1 with loss of disc space height is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


